EXHIBIT 10.16

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

FORM OF EQUITY GRANT AGREEMENT, RESTRICTED STOCK UNITS


PROFIRE ENERGY, INC.
2014 EQUITY INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT
 
This RESTRICTED STOCK UNIT AWARD AGREEMENT (this “Agreement”) is made this _____
day of _____, _____ (the “Effective Date”), by and between Profire Energy, Inc.,
a Nevada corporation (the “Company”) and _______________ (“Participant”). All
capitalized terms used herein but not defined herein shall have the meanings
given to them in the Profire Energy, Inc. 2014 Equity Incentive Plan (the
“Plan”).
 
6. Award. The Company hereby grants to Participant a restricted stock unit award
(the “Award”) covering _____ shares (the “Shares”) of Common Stock, par value
$0.001 per share, of the Company according to the terms and conditions set forth
herein and in the Plan. Each restricted stock unit (a “Unit”) represents the
right to receive one Share, subject to the vesting requirements of this
Agreement and the terms of the Plan. The Units are granted under Section 6(c) of
the Plan. A copy of the Plan will be furnished upon request of Participant.
 
7. Vesting. Except as otherwise provided in this Agreement, so long as
Participant is providing service as an Eligible Person for the Company or any
Affiliate (“Service”), the Units shall vest in accordance with the following
schedule:
 
On each of
the following dates
 
Number of Units
Vested
                                   

 
3. Restrictions on Transfer. Until the Units vest pursuant to Section 2 hereof
or unless the Committee determines otherwise, none of the Units may be
transferred other than by will or by the laws of descent and distribution and no
Units may be pledged, alienated, attached or otherwise encumbered, and any
purported pledge, alienation, attachment or encumbrance thereof shall be void
and unenforceable against the Company or any Affiliate. The Committee may
establish procedures as it deems appropriate for Participant to designate a
person or persons, as beneficiary or beneficiaries, to exercise the rights of
the Participant and receive any property distributable with respect to the Units
in the event of the Participant’s death.
 
 
 

--------------------------------------------------------------------------------

 
 
4. Forfeiture
 
1. .Except as otherwise determined by the Committee, upon Participant’s
termination of Service (in either case, as determined under criteria established
by the Committee) prior to vesting of the Units pursuant to Section 2 hereof,
all unvested Units held by such Participant at such time shall be forfeited and
reacquired by the Company; provided, however, that the Committee may waive in
whole or in part any or all remaining restrictions with respect to the unvested
Units. Upon forfeiture, Participant will no longer have any rights relating to
the unvested Units.
 
5. Miscellaneous
 
(a) Issuance of Shares. As soon as administratively practicable following the
Participant’s vesting date under Section 2 hereof, as applicable, and the
Participant’s satisfaction of any required tax withholding obligations (but in
no event later than 60 days following the vesting date), the Company shall cause
to be issued and delivered to the Participant a certificate or certificates
evidencing Shares registered in the name of the Participant (or in the name of
the Participant’s legal representatives, beneficiaries or heirs, as the case may
be) or to instruct the Company’s transfer agent to electronically deliver such
shares to the respective Participant. The number of Shares issued shall equal
the number of Units vested, reduced as necessary to cover applicable withholding
obligations in accordance with Section 5(c) hereof. If it is administratively
impracticable to issue Shares within the time frame described above because
issuances of Shares are prohibited or restricted pursuant to the policies of the
Company that are reasonably designed to ensure compliance with applicable
securities laws or stock exchange rules, then such issuance shall be delayed
until such prohibitions or restrictions lapse.
 
(b) No Rights as Shareholder. Units are not actual Shares, but rather, represent
a right to receive Shares according to the terms and conditions set forth herein
and the terms of the Plan. Accordingly, the issuance of a Unit shall not entitle
the Participant to any of the rights or benefits generally accorded to
shareholders unless and until a Share is actually issued under Section 5(a)
hereof.
 
(c) Taxes. The Participant hereby agrees to make adequate provision for any sums
required to satisfy the applicable federal, state, local or foreign employment,
social insurance, payroll, income or other tax withholding obligations (the
“Withholding Obligations”) that arise in connection with this Agreement. The
Company may establish procedures to ensure satisfaction of all applicable
Withholding Obligations arising in connection with this Agreement, including any
means permitted in Section 8 of the Plan. The Participant hereby authorizes the
Company, at its sole discretion and subject to any limitations under applicable
law, to satisfy any such Tax Obligations by (1) withholding a portion of the
Shares otherwise to be issued in payment of the Units having a value equal to
the amount of Withholding Obligations in accordance with such rules as the
Company may from time to time establish; provided, however, that the amount of
the Shares so withheld shall not exceed the amount necessary to satisfy the
required Withholding Obligations using applicable minimum statutory withholding
rates; (2) withholding from the wages and other cash compensation payable to the
Participant or by causing the Participant to tender a cash payment or other
Shares to the Company; or (3) selling on the Participant’s behalf (using any
brokerage firm determined acceptable to the Company for such purpose) a portion
of the Shares issued in payment of the Units as the Company determines to be
appropriate to generate cash proceeds sufficient to satisfy the Withholding
Obligations; provided, however, that if Participant is a Section 16 officer of
the Company under the Exchange Act, then the Committee shall establish the
method of withholding from the above alternatives and, if the Committee does not
exercise its discretion prior to the withholding event, then Participant shall
be entitled to elect the method of withholding from the alternatives above. The
Participant shall be responsible for all brokerage fees and other costs of sale,
and the Participant further agrees to indemnify and hold the Company harmless
from any losses, costs, damages or expenses relating to any such sale. The
Company may refuse to deliver Shares if the Participant fails to comply with the
Participant’s obligations in connection with the Withholding Obligations
described in this paragraph.
 
 
 

--------------------------------------------------------------------------------

 
 
(d) Plan Provisions Control. This Award is subject to the terms and conditions
of the Plan, but the terms of the Plan shall not be considered an enlargement of
any benefits under this Agreement. In addition, this Award is subject to the
rules and regulations promulgated pursuant to the Plan, now or hereafter in
effect. A copy of the Plan will be furnished upon request of the Participant. In
the event that any provision of the Agreement conflicts with or is inconsistent
in any respect with the terms of the Plan, the terms of the Plan shall control.
This Agreement (and any addendum hereto) and the Plan together constitute the
entire agreement between the parties hereto with regard to the subject matter
hereof.
 
(e) No Right to Employment. The issuance of the Award shall not be construed as
giving Participant the right to be retained in the employ, or as giving a
director of the Company or an Affiliate the right to continue as a director of
the Company or an Affiliate, nor will it affect in any way the right of the
Company or an Affiliate to terminate such employment or position at any time,
with or without cause. In addition, the Company or an Affiliate may at any time
dismiss Participant from employment, or terminate the term of a director of the
Company or an Affiliate, free from any liability or any claim under the Plan or
the Agreement. Nothing in the Agreement shall confer on any person any legal or
equitable right against the Company or any Affiliate, directly or indirectly, or
give rise to any cause of action at law or in equity against the Company or an
Affiliate. The Award granted hereunder shall not form any part of the wages or
salary of Participant for purposes of severance pay or termination indemnities,
irrespective of the reason for termination of employment. Under no circumstances
shall any person ceasing to be an employee of the Company or any Affiliate be
entitled to any compensation for any loss of any right or benefit under the
Agreement or Plan which such employee might otherwise have enjoyed but for
termination of employment, whether such compensation is claimed by way of
damages for wrongful or unfair dismissal, breach of contract or otherwise. By
participating in the Plan, Participant shall be deemed to have accepted all the
conditions of the Plan and the Agreement and the terms and conditions of any
rules and regulations adopted by the Committee (as defined in the Plan) and
shall be fully bound thereby.
 
(f) Governing Law. The validity, construction and effect of the Plan and the
Agreement, and any rules and regulations relating to the Plan and the Agreement,
shall be determined in accordance with the internal laws, and not the law of
conflicts, of the State of Nevada.
 
 
 

--------------------------------------------------------------------------------

 
 
(g) Severability. If any provision of the Agreement is or becomes or is deemed
to be invalid, illegal or unenforceable in any jurisdiction or would disqualify
the Agreement under any law deemed applicable by the Committee, such provision
shall be construed or deemed amended to conform to applicable laws, or if it
cannot be so construed or deemed amended without, in the determination of the
Committee, materially altering the purpose or intent of the Plan or the
Agreement, such provision shall be stricken as to such jurisdiction or the
Agreement, and the remainder of the Agreement shall remain in full force and
effect.
 
(h) No Trust or Fund Created. Neither the Plan nor the Agreement shall create or
be construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company or any Affiliate and Participant or any other
person.
 
(i) Section 409A Provisions. The payment of Shares under this Agreement are
intended to be exempt from the application of section 409A of the Internal
Revenue Code, as amended (“Section 409A”) by reason of the short-term deferral
exemption set forth in Treasury Regulation §1.409A-1(b)(4). Notwithstanding
anything in the Plan or this Agreement to the contrary, to the extent that any
amount or benefit hereunder that constitutes “deferred compensation” to the
Participant under section 409A of the Internal Revenue Code, as amended
(“Section 409A”) and applicable guidance thereunder is otherwise payable or
distributable to the Participant under the Plan or this Agreement solely due to
the Participant’s disability or “separation from service” (as such term is
defined under Section 409A), such amount or benefit will not be payable or
distributable to the Participant by reason of such circumstance unless the
Committee determines in good faith that (i) the circumstances giving rise to
such disability or separation from service meet the definition of disability, or
separation from service, as the case may be, in Section 409A(a)(2)(A) of the
Code and applicable final regulations, or (ii) the payment or distribution of
such amount or benefit would be exempt from the application of Section 409A by
reason of the short-term deferral exemption or otherwise (including, but not
limited to, a payment made pursuant to an involuntary separation arrangement
that is exempt from Section 409A under the “short-term deferral” exception). Any
payment or distribution that otherwise would be made to a Participant who is a
specified employee (as determined by the Committee in good faith) on account of
separation from service may not be made before the date which is six months
after the date of the specified employee’s separation from service (or if
earlier, upon the specified employee’s death) unless the payment or distribution
is exempt from the application of Section 409A by reason of the short term
deferral exemption or otherwise.
 
(j) Headings. Headings are given to the Sections and subsections of the
Agreement solely as a convenience to facilitate reference. Such headings shall
not be deemed in any way material or relevant to the construction or
interpretation of the Agreement or any provision thereof.
 
(k) Securities Matters. The Company shall not be required, and shall not have
any liability for failure, to deliver Shares until the requirements of any
federal or state securities or other laws, rules or regulations (including the
rules of any securities exchange) as may be determined by the Company to be
applicable are satisfied.
 
 
 

--------------------------------------------------------------------------------

 
 
(l) Consultation with Professional Tax and Investment Advisors. The Participant
acknowledges that the grant, exercise, vesting or any payment with respect to
this Award, and the sale or other taxable disposition of the Shares acquired
pursuant to the exercise thereof, may have tax consequences pursuant to the
Internal Revenue Code of 1986, as amended, or under local, state or
international tax laws. The Participant further acknowledges that the
Participant is relying solely and exclusively on the Participant’s own
professional tax and investment advisors with respect to any and all such
matters (and is not relying, in any manner, on the Company or any of its
employees or representatives). Finally, the Participant understands and agrees
that any and all tax consequences resulting from the Award and its grant,
exercise, vesting or any payment with respect thereto, and the sale or other
taxable disposition of the Shares acquired pursuant to the Plan, is solely and
exclusively the responsibility of the Participant without any expectation or
understanding that the Company or any of its employees or representatives will
pay or reimburse the Participant for such taxes or other items.


[Signature page follows]
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company and Participant have executed this Agreement as
of the Effective Date.
 
PROFIRE ENERGY, INC.
By:
Name:
Title:
PARTICIPANT:
Print Name:



 
 



--------------------------------------------------------------------------------

 